DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Amendments/Response filed on 3/09/2022. Claims 1 and 9 have been amended. No additional claims have been added. Claim 2 has been cancelled. Claims 1 and 3-9 are currently pending and have been examined. 
 
Response to Amendments
The examiner fully acknowledges the amendments to claims 1 and 9 filed on 3/09/2022. The applicant’s amendments to claims 1 and 9 incorporates the language of cancelled claim 2.  Claim 2 was previously rejected over Takaoka (JP 2012196751) in view of Toei et al. (US Patent No. 5200025).  Thus, amended claims 1 and 9 remain rejected under 35 USC over Takaoka in view of Toei. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3, 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takaoka (JP 2012196751) in view of Toei et al. (US Patent No. 5200025).
In regards to Claim 1 Takaoka teaches: A drilling method of forming a hole having a desired diameter in a fiber-reinforced plastic workpiece, comprising steps of: 
disposing a resist layer (Takaoka paragraph 7: in which a resist layer having sandblast resistance is closely attached to a fiber reinforced plastic), and 
ejecting blasting abrasives to the workpiece through the resist layer to cut a portion, which is exposed from the opening (Takaoka paragraph 7: a portion of the fiber reinforced plastic not covered with the resist layer is removed by sandblasting).
Takaoka fails to disclose “in which an opening having a diameter smaller than the desired diameter is formed, on the workpiece…while cutting a peripheral edge portion of the opening of the resist layer.” However, Toei teaches a method involving “Parts of the resist film 2 protrude onto the circumferential edge of the recesses 5, forming overhangs 9 (page 22 column 7 lines 22-24)… Referring to FIG. 8B, as the nozzle 11 moves laterally, a fluid substance is blown from the nozzle 11 and removes the overhangs 9. Referring to FIG. 8C, the nozzle 11 has passed over the plate 1, the overhangs are removed, and a resist film 13 having no overhangs remains. The recess 5 is entirely exposed.” (see figures below).  Thus, Toei teaches an opening having a diameter smaller than the desired diameter being formed on the workpiece.

    PNG
    media_image1.png
    266
    489
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    228
    463
    media_image2.png
    Greyscale

Takaoka and Toei are considered to be analogous to the claimed invention because they are in the same field of ejecting abrasives from a high pressurized state through a nozzle while implementing a resist layer in order to define the area of the work piece that is to be altered by the sandblasting process.  
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takaoka to incorporate the teachings of Toei and adjust the diameter of the resist layer/mask so that it smaller than the intended hole size, as well as incorporate removing the excess/overhang material from resist layer/mask until it matches the desired diameter of the hole or recess. This process was shown in Toei to eliminate the formation of deformities in the work piece, known as “voids”, which created undesired structural inconsistencies. 

Although Takaoka as modified fails to explicitly claim “wherein a ratio of the diameter of the opening to the desired diameter is 0.84 or more and 0.94 or less”, meaning a ratio between the desired hole diameter and the starting diameter of the sandblasting resistance layer, it does clearly show that they are not the same diameter, and that the resist layer does begin smaller than what is desired in the final result (please see annotated drawing below). 

    PNG
    media_image3.png
    506
    725
    media_image3.png
    Greyscale

Again, even though no explicit ratio is claimed, there is an apparent difference between the two diameters. 
Takaoka as modified teaches that there is a relationship between the mask width and desired recess with that can be expressed by a ratio, but is silent to the specific dimension/provide a range for the ratio of the initial/mask diameter and desired final diameter to fall within.  Takaoka as modified fails to explicitly disclose the definite values the ratio between the initial and final diameters of the work piece and mask is to be expressed by a ratio with a range between 0.84 to 0.94.  The range in the ratio of the width of the initial mask hole/work piece diameter to the final diameter is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that ratio between the initial and final diameters is directly proportional to the final width of the bore, as well as to how long the process would take. A hole that is too small would most likely result in the abrasives creating abnormalities within the work piece or creating an undesired build up. Conversely, a hole too large would potentially be greater than the width of the spray from the nozzle, possibly creating undesired angles in bore hole. 
Therefore, since the general conditions of the claim, i.e. that the mask hole width has a ratio relative to the final desired width for the work piece, was disclosed in the prior art by Takaoka as modified, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ratio disclosed by Takaoka as modified having a range between 0.84 to 0.94.

In regards to Claim 3, Takaoka as modified teaches: The drilling method according to claim 1, 
wherein in the step of ejecting the blasting abrasives to the workpiece, the blasting abrasives are ejected toward the workpiece from a nozzle, and 
an angle formed by a surface of the workpiece and a ejecting direction of the blasting abrasives from the nozzle is 90° ± 5° (Toei page 22 column 7 lines 26-30: The nozzle 11 is oriented so that its center axis intersects the surface of the thin metal plate 1 at a right angle, and is capable of moving relative to the thin metal plate 1 in the direction parallel to the surface of the thin metal plate 1).

In regards to Claim 5, Takaoka as modified teaches: The drilling method according claim 1, 
wherein the workpiece comprises the fiber-reinforced plastic in which a cut reinforcing fibers are dispersed in a resin (Takaoka paragraph 1: The present invention relates to a method for perforating a sheet of fiber-reinforced plastic or a cylindrical structure using reinforcing fibers such as carbon fibers, glass fibers, boron fibers, aramid fibers, polyethylene fibers, and poly (paraphenylenebenzobisoxazole).

In regards to Claim 6, Takaoka as modified teaches: The drilling method according claim 1, 
wherein the workpiece comprises the fiber-reinforced plastic in which a woven reinforcing fibers infiltrate into a resin (Takaoka paragraph 1: The present invention relates to a method for perforating a sheet of fiber-reinforced plastic or a cylindrical structure using reinforcing fibers such as carbon fibers, glass fibers, boron fibers, aramid fibers, polyethylene fibers, and poly (paraphenylenebenzobisoxazole).

In regards to Claim 7, Takaoka as modified teaches: A resist layer that is used in the drilling method according to claim 1, 
wherein the resist layer is a polymer including unsaturated polyurethane or an abrasion- resistant rubber as a main component (Takaoka paragraph 12: As such a film-like material, thermoplastic resin films such as natural rubber, ethylene propylene rubber (EPM), ethylene propylene diene rubber (EPDM), silicon rubber film, nylon, polyethylene (PE), polypropylene (PP), etc. are used. it can. When pasting together with fiber reinforced plastic, it is desirable that one side of the film-like material is subjected to adhesive processing.)

In regards to Claim 8, Takaoka as modified teaches: A fiber-reinforced plastic having a hole formed by the drilling method according to claim 1, 
wherein the fiber-reinforced plastic has a plate shape having a thickness (Takaoka paragraph 20 example), and an angle formed by a plane perpendicular to a central axis line of the hole (Toei page 22 column 7 lines 26-30: The nozzle 11 is oriented so that its center axis intersects the surface of the thin metal plate 1 at a right angle, and is capable of moving relative to the thin metal plate 1 in the direction parallel to the surface of the thin metal plate 1) and a wall surface defining the hole (Takaoka paragraph 11: so that smoothness of a side surface of a through hole is easily lost).
Takaoka as modified discloses that the work piece possess a thickness (Takaoka paragraph 20, example 1) of 3mm, but is silent to the specific dimension/provide a range for the work piece thickness to fall within.  
In other words, Takaoka as modified fails to explicitly disclose definite values the thickness of the workpiece is to range between 1.0 mm to 2.0 mm.  The thickness of work piece is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a thickness of the work piece is the duration necessary to blast/drill a hole in the work piece through ejecting abrasives to the, and thus its efficiency of the process. Therefore, since the general conditions of the claim, i.e. that the work piece has a thickness, was disclosed in the prior art by Takaoka as modified, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the work piece disclosed by Takaoka as modified having a thickness between 1.0 mm to 2.0 mm.
	Additionally, Takoaka as modified discloses a through hole to possess an angle of the through-hole wall surface (see annotated drawing), 

    PNG
    media_image4.png
    246
    725
    media_image4.png
    Greyscale

but it is silent to the specific dimension/provide a range for the through-hole angle to fall within. 
	In other words, Takaoka as modified fails to explicitly disclose that the definite values the through-holes’ wall angle is to range between 80° or more and 90° or less. The angle of the through-hole wall is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that an angle for the through-hole being between 80° and 90° allow for a finished product with good integrity around the edges of the holes, avoiding cracking and other deformities that would create a structurally unstable work piece. Therefore, since the general conditions of the claim, i.e. that the through-hole has an wall angle, was disclosed in the prior art by Takaoka as modified, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the through-hole wall disclosed by Takaoka as modified having an angle between 80° or more and 90° or less.

In regards to Claim 9, Takaoka as modified teaches: A drilling method of forming a hole in a fiber-reinforced plastic workpiece having a front surface and a rear surface, the hole being opened on the front surface and the rear surface and having a first opening on the front surface side having a first area, comprising: 
disposing a resist layer having blast resistance higher than blast resistance of the workpiece on the workpiece (Takaoka paragraph 7: in which a resist layer having sandblast resistance is closely attached to a fiber reinforced plastic); and 
ejecting blasting abrasives to the workpiece through the resist layer to cut a portion (Takaoka paragraph 7: a portion of the fiber reinforced plastic not covered with the resist layer is removed by sandblasting).
However, Takaoka as modified does not teach “the resist layer having a second opening which has a shape corresponding to a shape of the first opening and has a second area smaller than the first area…” and ejecting abrasives to cut the workpiece “…which is exposed from the second opening, in the workpiece while cutting a peripheral edge portion of the second opening of the resist layer…”
This mentioned portion method claimed in claim 9 that Takaoka as modified fails to teach is considered to be the same method as what is claimed in claim 1, except the position of the resist layer and nozzle has been inverted/reversed so that the process can be applied to both sides of the workpiece.  
Pursuant MPEP 2144.04-VI-A,B, the mere duplication and/or reversal of parts, without producing unanticipated results, and in this case method or process, is held to be an obvious modification. Within the applicant’s claim 9, the effect of the high pressure abrasives being blasted at the bottom surface of the work piece and resist layer contacting the bottom surface is the same as described in claim 1: the peripheral of the resist layer is cut and a bore/recess develops in the work piece as the blasting process continues. 
	Referenced prior art Toei makes note and shows in figures 5A-5C (see below)

    PNG
    media_image5.png
    512
    438
    media_image5.png
    Greyscale

that applying a resist layer/mask to both sides of a work piece for the purpose of boring a hole or etching upon a workpiece is well known within the art.
Thus, it would have been obvious for someone of ordinary skill in the art to adapt the process of applying a mask to both sides of the work piece to be used with blasting abrasives to drill a hole; since, as set forth above, the prior art to Toei discloses that this method is old and well known, and there is no new and unexpected result produced. 
Although Takaoka as modified fails to explicitly claim “wherein a ratio of the diameter of the opening to the desired diameter is 0.84 or more and 0.94 or less”, meaning a ratio between the desired hole diameter and the starting diameter of the sandblasting resistance layer, it does clearly show that they are not the same diameter, and that the resist layer does begin smaller than what is desired in the final result (please see annotated drawing below). 

    PNG
    media_image3.png
    506
    725
    media_image3.png
    Greyscale

Again, even though no explicit ratio is claimed, there is an apparent difference between the two diameters. 
Takaoka as modified teaches that there is a relationship between the mask width and desired recess with that can be expressed by a ratio, but is silent to the specific dimension/provide a range for the ratio of the initial/mask diameter and desired final diameter to fall within.  Takaoka as modified fails to explicitly disclose the definite values the ratio between the initial and final diameters of the work piece and mask is to be expressed by a ratio with a range between 0.84 to 0.94.  The range in the ratio of the width of the initial mask hole/work piece diameter to the final diameter is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that ratio between the initial and final diameters is directly proportional to the final width of the bore, as well as to how long the process would take. A hole that is too small would most likely result in the abrasives creating abnormalities within the work piece or creating an undesired build up. Conversely, a hole too large would potentially be greater than the width of the spray from the nozzle, possibly creating undesired angles in bore hole. 
Therefore, since the general conditions of the claim, i.e. that the mask hole width has a ratio relative to the final desired width for the work piece, was disclosed in the prior art by Takaoka as modified, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ratio disclosed by Takaoka as modified having a range between 0.84 to 0.94.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takaoka (JP 2012196751) in view of Toei et al. (US Patent No. 5200025), and in further view of Morel (US Patent No. 2508766). 
In regards to Claim 4 (Original) Takaoka as modified teaches: The drilling method according to claim 3, wherein the nozzle is configured to eject the blasting abrasives with the compressed air as a solid-gas two-phase flow (Takaoka paragraph 9: The present invention utilizes a resist layer having sandblast resistance. Sand blasting is a type of shot blasting, which is a processing method in which the surface is polished and cut by spraying various fine powder abrasives onto the surface together with pressurized air; Toei page 22 column 7 lines 24-26: A high pressure spraying nozzle 11 is provided a prescribed distance from the surface of the thin metal plate 1).
Takaoka as modified fails to disclose “to suck the blasting abrasives by introducing compressed air to the inside of the nozzle”. However, Morel teaches “Fig 3 shows the device in position on an ordinary suction operation sand-blast gun. In this case, the device is fixed by its head on the nozzle of the gun which operates by means of a supply of compressed air through the pipe. This air sucks the abrasive, which is fed through a nipple into the body. The mixture of abrasive and compressed air flows through the nozzle or injector tube into the discharge nozzle.” Takaoka as modified and Morel are considered to be analogous to the claimed invention because they are in the same field of using abrasives and compressed air in a sandblasting process.
 Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takaoka as modified to incorporate the teachings of Morel and use a vacuum-like function in order to suck the abrasives into a chamber for the purpose of blasting. This adjustment helps to increase the efficiency of the sand-blast gun (Morel page 3 column 3 lines 42-43) as compressed air added to process increases the power of the impacts of the said abrasive (Morel page 2 column 1 lines 9-10), and the compressed air causes an additional quantity of abrasives to be sucked through the tubes which enriches the mixture projected through the discharge nozzle (Morel page 2 column 1 lines 45-54). This configuration allows for the advantageous projection of the largest possible quantity of abrasives while using the smallest amount of compressed air, increasing cost efficiency as compressing air comes with a high cost (Morel page 2 column 1 lines 14-17).

Response to Arguments
The applicant’s arguments, see page4, filed 3/09/2022, with respect to the consideration of reference no. WO-2007/091476 being present and provided with an English abstract, the office acknowledges this as true, thus the reference is considered, and documents have been updated to reflect this. 
The applicant’s arguments, see pages 4-6, filed 3/09/2022, with respect to the rejection of claim 1 under U.S.C. 35 103 and claim 9 under U.S.C. 35 103 have been fully considered.  Amended claims 1 and 9 now include the limitations of cancelled claim 2.  The amendment is not sufficient to overcome the prior art of record (i.e. Takaoka (JP 2012196751) in view of Toei et al. (US Patent No. 5200025)) as the subject matter claimed in claim 2 rejected in the previous office action over Takaoka in view of Toei under 35 USC 103  
On page 5 of the applicant’s remarks, the applicant argues that the “fluid substance is injected to remove the overhangs and the metal plate is not cut by the fluid substance, and that the shape of the recesses do not change before and after the fluid substance is injected. 
However, by ejecting abrasives towards the resist layer, a portion will be cut or removed as  result of the abrasives colliding with the layer. Takaoka and Toei, in light of their specifications, eject similar type abrasives from their nozzles. Takaoka lists the following as possible abrasives used in the sandblasting/drilling process, “[0009] - - …As an abrasive, ceramic fine particles such as alumina, silicon carbide, zirconia, garnet, glass and quartz sand, iron powder, and the like….” Toei discloses this within its specification as what can constitute the fluid substance ejected from nozzle 11, “Any fluid substance may be used, which can be shot from the high pressure spray nozzle and give physical impact to the resist film. For example, liquid such as water, acid, alkaline water, various chemical agents, and organic solution, powdery grain such as ice grain, sand, titanium oxide, and quartz, or a mixture of these liquid and powdery grain may be used (Toei Column 7 line 56-62).” Both teach a several solid and liquid solutions that may be blasted through a nozzle, and in the case of Toei, not only water as exemplified in the applicant’s remarks. The purpose of including the teaching of Toei was to demonstrate that within the field, disposing a resist layer or mask atop a workpiece with reveals smaller than the intended final diameter existed within the art, and further a method was present to remove the structure so that the intended diameter would be achieved. Toei shows the excess resist layer being removed through the use of ejecting a substance through a nozzle, with substances considered abrasives by one of ordinary skill in the art to be within the list of potential substances ejected to remove the excess resist layer. This teaching could be adaptable by Takaoka in order to provide consistently a high quality product.  In other words, the use of abrasive substance through a nozzle to modify the structure of a workpiece was already taught by Takaoka.  Therefore, the combination of Takaoka and Toei discloses the claimed invention, including “disposing a resist layer, in which an opening having a diameter smaller than the desired diameter is formed, on the workpiece”, “ejecting blasting abrasives to the workpiece through the resist layer to cut a portion, which is exposed from the opening, in the workpiece while cutting a peripheral edge portion of the opening of the resist layer”. 
On page 5 of the applicant’s remarks, the applicant argues that the ratio is important in order to accommodate for wear in the resist layer before the cutting process is completed. The office acknowledges, the importance of this ratio range, and thus continues affirm that the determination of the range for the ratio would be the outcome of result variable analysis.  It is unclear if applicant is trying to establish that the claimed range is unexpected.  If this is the case, applicant is referred to MPEP 716.02.  For example, MPEP 716.02(d)-II indicates that in order to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.  In addition, MPEP 716.01(c) indicates that the argument of counsel cannot take the place of evidence on the record.  Thus unexpected results must be supported by an appropriate affidavit or declaration.  Furthermore, as set forth in the above rejection, someone of ordinary skill of the art would consider how the diameter of the hole in the resist layer would impact the cutting process, and therein would be able to determine by routine experimentation the preferred range in order to optimize and/or ensure the consistent production of a high quality product.  As set forth in the above rejections a hole that is too small would most likely result in the abrasives creating abnormalities within the work piece or creating an undesired build up; and conversely, a hole too large would potentially be greater than the width of the spray from the nozzle, possibly creating undesired angles in bore hole. 
Similarly on page 6 of the applicant’s remarks, the applicant references the ratio added to claim 9, supported by the language of claim 2, as reasons for overcoming the rejection. However, as previously stated, the office affirms that the determination of the range for the ratio would the be outcome of a result variable analysis.
Therefore, the arguments are not persuasive and the claims remain rejected under 35 USC 103.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723